Per Curiam.
Appellant, as relator, brought this action in the court below to enjoin respondents from interfering with his business of operating motor vehicles for the transportation of passengers for compensation between Seattle, Washington, and Portland, Oregon, upon the ground that the business so conducted by him was purely interstate commerce, and that respondents had and have no jurisdiction thereof. Prom a judgment denying injunctive relief and dismissing the action, he has appealed.
The action was tried on the merits, and it appears that the appellant, having in no wise complied with the provisions of ch. Ill, Laws of 1921, p. 338 (Rem. Comp. Stat., § 6387), was operating a regular service by automobile, carrying passengers for hire between the points indicated, when he was arrested at the instance of the department of public works for failure to have a certificate of public convenience and necessity as required by the terms of the act, and that a continuance of such interference with his operations is threatened.
This case is governed and controlled by the recent decision in the case of Northern Pacific R. Go. v. Schoenfeldt, ante p. 579, 213 Pac. 26, and upon the authority of that case the judgment appealed from is affirmed.